Title: To George Washington from a Board of General Officers, 10 November 1777
From: Board of General Officers
To: Washington, George



[Whitemarsh, Pa., 10 November 1777]

The Board of General Officers assembled at General Greene’s Quarters by order of the Commander in Chief Beg leave to represent to His Excellency: That the Rations allow’d to the Army in future ought to be as follows Vizt.

               
                  2/
                  One pound & one quarter of a pound of Beef—or One Pound Pork or 1¼ lb. Salt Fish—
               
               
                   /5d.
                  1¼ lb. Flour or Soft bread or 1 lb. hard bread—
               
               
                   /7d.
                  Half a Gill Rum or Whiskey pr Day in Lieu of beer
               
               
                   /4d.
                  Half pint Rice, or a pint of Indian meel pr Week
               
               
                  3/4
                  Three pounds Candles to 100 Men pr Week
               
               
                  
                  Soap agreeable to the late Regulation of Congress
               
            
They also beg leave to represent, That, upon Inquiry from the Commissary, they find that a Ration according to the above establishment will amount at the lowest rate to three Shillings & Four pence, exclusive of the Soap and Candles, which ought to be paid by the Commissary for each Ration retained since the first of May last; The Exorbitant price at which the necessaries of Life are purchased by the Army, will render the above Establishment absolutely necessary, otherwise the Officers which Congress designed should draw four Rations, will not with the Ration-money heretofore allow’d them, be able to purchase one, and the Soldiers will suffer in proportion. This have already had a pernicious effect, and caused a number of valuable Officers who have found themselves unable longer to subsist in the Army, to resign their Commissions; many others are complaining of the hardship occasioned by the former Regulations, and unless a remedy is applied will follow the example of others, by quitting the Service. The price of the Rations was formerly fixed by calculating what the several Articles which compose a Ration could be purchased for: This in equity should ever be the standard for fixing the price of Rations, & the Commissary should be directed to pay every Officer and Soldier who have Rations due to them, so much money as those Rations would have cost the Continent if they had been purchased and delivered out. They also beg leave to recommend that the Commissaries be ordered to keep their accounts ready posted up, that the Officers who are ordered upon Detachment, or to a Seperate department: may not be delayed in drawing the money due for their Rations.

The purchasing Commissary should once in every three Months, return into Head Quarters the Medium price at which he has purchased provisions for the Three Months preceeding; such Return with an estimate of the price of Rations which should be published in the Army, that no dispute may arise, respecting the price of Rations. That in all Settlements with the Commissaries for back-Rations, The Article drawn in part, by the Officer or Soldier, shall be reduced to Rations and deducted out of the whole he was Intituled To Receive and the remainder paid for, at the price established at the time they became due; except those which have become due since the first of May last.
It is Recommended that the Provision Returns particularize the number of Officers, as well as Soldiers for whom Provisions are to be drawn, and what number of Rations to each Officer, that these Returns may be compared with the weekly Return.

               
                  P. Muhlenberg B.G.
                  Wm Maxwell B.G.
                  Jno. Sullivan M.G.
               
               
                  G. Weedon B. Genl
                  W. Smallwood B.G.
                  Nath. Greene M.G.
               
               
                  Wm Woodford Brigdr
                  Gen. H. Knox
                  Stirling, M.G.
               
               
                  Jed. Huntington
                   B.G. Artillery
                  Ar. St Clair M.G.
               
               
                   B. General
                  Anty Wayne B.G.
                  
               
               
                  T. Conway B.G.
                  
                  
               
            
